DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The Board Decision filed 6/22/21 and the amendment filed 8/20/21 have been considered and entered.  Claims 1-64,66-69,72 and 74-75 have been canceled.  Claims 65,70,71 and 73 remain in the application.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

In light of the amendment filed 8/20/21, the affirmed claims 55 and 56 have been canceled and the reversed claims 65,70,71 and 73 remain in the application.  

Allowable Subject Matter
Claims 65,70,71 and 73 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
See Reasoning given in the Board Decision filed 6/22/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/BRIAN K TALBOT/           Primary Examiner, Art Unit 1715